NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUBY BRADLEY,                                   No. 17-17067

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02420-TLN-DB

 v.
                                                MEMORANDUM*
COUNTY OF SACRAMENTO
DEPARTMENT OF HUMAN
ASSISTANCE OF NORTHERN
CALIFORNIA WELFARE DIVISION;
DONNA DOYLE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ruby Bradley appeals pro se from the district court’s summary judgment

and dismissal order in her employment action alleging violations of Title VII and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Age Discrimination in Employment Act (“ADEA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Leong v. Potter, 347 F.3d 1117,

1121, 1123 (9th Cir. 2003). We affirm.

      The district court properly dismissed Bradley’s Title VII racial

discrimination and hostile work environment claims because Bradley did not raise

these claims in her EEOC charge and thus she failed to exhaust her administrative

remedies. See id. at 1122 (setting forth exhaustion requirement and explaining that

only claims “like or reasonably related to allegations” raised in EEOC charge and

investigation are within the district court’s jurisdiction (citation and internal

quotation marks omitted)). Moreover, the district court did not abuse its discretion

in determining that Bradley was not entitled to equitable relief. See id. at 1121-23

(setting forth standard of review and requirements for equitable estoppel).

      To the extent Bradley’s ADEA claim was based on events between 2002 and

2008, the district court properly granted summary judgment because Bradley failed

to raise a genuine dispute of material fact as to whether her claims were timely.

See Forester v. Chertoff, 500 F.3d 920, 924 (9th Cir. 2007) (a state “employee who

believes [she] has been discriminated against on the basis of age must file a

complaint with the EEOC within 180 days of the alleged discrimination, or 300

days in a deferral state”).

      The district court properly granted summary judgment on Bradley’s


                                           2                                        17-17067
remaining age discrimination claim because Bradley failed to raise a genuine

dispute of material fact as to whether defendant’s failure to hire her into the

Community Work Experience Program Coordinator position was because of her

age. See Shelley v. Geren, 666 F.3d 599, 606-08 (9th Cir. 2012) (setting forth the

elements of ADEA claim and the burden-shifting framework).

      We reject as without merit Bradley’s contention that she was denied due

process and that defendant provided her with insufficient discovery.

      Bradley’s request for judicial notice, set forth in her opening brief, is denied.

      AFFIRMED.




                                           3                                      17-17067